 

THE CHEFS’ WAREHOUSE, INC. 8-K [chef-8k_072314.htm]

Exhibit 10.2

 

 

AMENDMENT NO. 1 TO NOTE PURCHASE AND GUARANTEE AGREEMENT

 

THIS AMENDMENT NO. 1 TO NOTE PURCHASE AND GUARANTEE AGREEMENT (this “Amendment”)
is made as of July 23, 2014 by and among Dairyland USA Corporation, a New York
corporation (“Dairyland”), The Chefs’ Warehouse Mid-Atlantic, LLC, a Delaware
limited liability company (“CW Mid-Atlantic”), Bel Canto Foods, LLC, a New York
limited liability company (“Bel Canto”), The Chefs’ Warehouse West Coast, LLC, a
Delaware limited liability company (“CW West Coast”), and The Chefs’ Warehouse
of Florida, LLC, a Delaware limited liability company (“CW Florida”, and
together with Dairyland, CW Mid-Atlantic, Bel Canto and CW West Coast, the
“Issuers”), each of the Guarantors whose names appear on the signature pages
hereto (together with the Issuers, collectively, the “Obligors”), and each of
the holders of the Notes whose names appear on the signature pages hereto (each
a “Noteholder” and collectively, the “Noteholders”). Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given
to them in the Note Purchase Agreement.

 

WHEREAS, the Obligors and the Noteholders are party to that certain Note
Purchase and Guarantee Agreement dated as of April 17, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Note
Purchase Agreement”);

 

WHEREAS, the Obligors have requested that the Required Holders agree to certain
amendments to the Note Purchase Agreement;

 

WHEREAS, the Issuers and the Noteholders have so agreed on the terms and
conditions set forth herein;

 

WHEREAS, the Noteholders constitute the Required Holders;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Issuers and the
Noteholders hereby agree to enter into this Amendment.

 

1.                  Definitions. All capitalized terms used herein and not
otherwise defined shall have the meanings provided for in the Note Purchase
Agreement.

 

2.                  Amendments to the Note Purchase Agreement. Subject to the
satisfaction of the conditions precedent set forth in Section 3 below, and
effective as of such date, the parties hereto agree that the Note Purchase
Agreement is hereby amended as follows:

 

(a)                Section 10.1 of the Note Purchase Agreement is hereby amended
to (i) delete the word “and” appearing at the end of clause (k) thereof, (ii)
delete the reference to “$5,000,000” appearing in clause (l) thereof and insert
“$10,000,000” in lieu thereof, (iii) re-designate clause (l) thereof as clause
(m) thereof and (iv) insert the following as a new clause (l) immediately
preceding clause (m) thereof:

 

“(l) the CW LV Real Estate Indebtedness; and”

 

(b)               Section 10.2 of the Note Purchase Agreement is hereby amended
to (i) delete the word “and” appearing at the end of clause (o) thereof, (ii)
re-designate clause (p) thereof as clause (q)

 

 

 

 

thereof and (iii) insert the following as a new clause (p) immediately preceding
clause (q) thereof:

 

“(p) Liens on the assets of CW LV Real Estate securing the CW LV Real Estate
Indebtedness; and”

 

(c)                Schedule B of the Note Purchase Agreement is hereby amended
to insert the following definitions in the appropriate alphabetical order:

 

“CW LV Real Estate” means CW LV Real Estate LLC, a Delaware limited liability
company.

 

“CW LV Real Estate Indebtedness” means the Indebtedness incurred by CW LV Real
Estate to obtain construction and permanent mortgage financing for a new
warehouse facility in Las Vegas, Nevada, in an aggregate principal amount not to
exceed $15,000,000.

 

3.                  Conditions of Effectiveness. The effectiveness of this
Amendment is subject to the following conditions precedent, each to be in form
and substance satisfactory to the Required Holders:

 

(a)                each Noteholder shall have received counterparts of this
Amendment duly executed by the Obligors and the Required Holders;

 

(b)               each Noteholder shall have received a fully executed copy of
an amendment to the Bank Credit Agreement, which amendment shall be
substantially consistent with this Amendment and in full force and effect (the
“Bank Amendment”); and

 

(c)                the Noteholders shall have received payment and/or
reimbursement of their fees and expenses (including, without limitation, all
fees and expenses of counsel for the Noteholders to the extent invoiced in
reasonable detail on or prior to the date hereof) in connection with this
Amendment.

 

4.                  Representations and Warranties of the Obligors. Each Obligor
hereby represents and warrants as follows:

 

(a)                This Amendment and the Note Purchase Agreement as modified
hereby constitute legal, valid and binding obligations of such Obligor and are
enforceable against such Obligor in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

(b)               As of the date hereof and immediately before and after giving
effect to the terms of this Amendment, (i) no Default has occurred and is
continuing and (ii) the representations and warranties of the Obligors set forth
in the Note Purchase Agreement, as amended hereby, are true and correct in all
material respects (except that any representation or warranty that is qualified
as to materiality shall be true and correct in all respects), it being
understood and agreed that any representation or warranty which by its terms
expressly relates to a specified date shall be required to be true and correct
only as of such specified date.

 

(c)                No fee or other consideration has been paid or will be paid
to the Bank Agent or any Bank Lender in connection with the Bank Amendment.

 

5.                  Confirmation and Ratification of Guaranteed Obligations. By
executing this Amendment, each of the Guarantors hereby (a) consents to this
Amendment, (b) acknowledges that, notwithstanding the execution and delivery of
the Amendment, the obligations of each of the Guarantors under the Guaranty
continue in full force and effect and are not impaired or affected, and the
Guaranty continues in full force and effect and shall apply to the Guaranteed
Obligations as amended by this Amendment, and (c) affirms and ratifies the
Guaranty, any other Financing Document executed by it and the Guaranteed
Obligations in all respects.

 

2

 



 

6.                  Reference to and Effect on the Note Purchase Agreement.

 

(a)                Upon the effectiveness hereof, each reference to the Note
Purchase Agreement in the Note Purchase Agreement or any other Financing
Document shall mean and be a reference to the Note Purchase Agreement as amended
hereby.

 

(b)               Each Financing Document and all other documents, instruments
and agreements executed and/or delivered in connection therewith shall remain in
full force and effect and are hereby ratified and confirmed.

 

(c)                Except with respect to the subject matter hereof, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of the Noteholders, nor constitute a waiver
of any provision of the Note Purchase Agreement, any other Financing Document or
any other documents, instruments or agreements executed and/or delivered in
connection therewith.

 

(d)               This Amendment constitutes a “Financing Document” under (and
as defined in) the Note Purchase Agreement.

 

7.                  Release of Claims.

 

(a)                Each of the Obligors, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges the Noteholders, their
respective successors and assigns, and their respective present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (the
Noteholders and all such other Persons being hereinafter referred to
collectively as the “Releasees” and individually as a “Releasee”), of and from
all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of setoff,
demands and liabilities whatsoever (individually, a “Claim” and collectively,
“Claims”) of every name and nature, known or unknown, suspected or unsuspected,
both at law and in equity, which any of the Obligors or any of their respective
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Agreement, in each case in
connection with the Note Purchase Agreement or any of the other Financing
Documents or transactions thereunder or related thereto.

 

(b)               Each of the Obligors understands, acknowledges and agrees that
the release set forth above may be pleaded as a full and complete defense and
may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release.

 

8.                  Governing Law. This Amendment shall be construed and
enforced in accordance with, and the rights of the parties hereto shall be
governed by, the law of the State of New York excluding choice of law principles
that would permit the application of the laws of a different jurisdiction.

 

3

 

 

9.                  Headings. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

10.              Counterparts. This Amendment may be executed by one or more of
the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.

 

 

[Signature Pages Follow]

 

4

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 



  ISSUERS:           DAIRYLAND USA CORPORATION       By: /s/ John D. Austin    
Name: John D. Austin   Title: CFO           THE CHEFS’ WAREHOUSE MID-ATLANTIC,
LLC       By: /s/ John D. Austin     Name: John D. Austin   Title: CFO          
BEL CANTO FOODS, LLC       By: /s/ John D. Austin     Name: John D. Austin  
Title: CFO           THE CHEFS’ WAREHOUSE WEST COAST, LLC       By: /s/ John D.
Austin     Name: John D. Austin   Title: CFO           THE CHEFS’ WAREHOUSE OF
FLORIDA, LLC       By: /s/ John D. Austin     Name: John D. Austin   Title: CFO



 

 

[Chefs’ Warehouse - Signature Page to Amendment No. 1 to Note Purchase and
Guarantee Agreement]



 

 

 

 

 



  GUARANTORS:           THE CHEFS’ WAREHOUSE, INC.       By: /s/ John D. Austin
    Name: John D. Austin   Title: CFO           CHEFS’ WAREHOUSE PARENT, LLC    
  By: /s/ John D. Austin     Name: John D. Austin   Title: CFO          
MICHAEL’S FINER MEATS, LLC       By: /s/ John D. Austin     Name: John D. Austin
  Title: CFO           MICHAEL’S FINER MEATS HOLDINGS, LLC       By: /s/ John D.
Austin     Name: John D. Austin   Title: CFO           THE CHEFS’ WAREHOUSE
MIDWEST, LLC       By: /s/ John D. Austin     Name: John D. Austin   Title: CFO
              THE CHEFS’ WAREHOUSE PASTRY DIVISION, INC.         By: /s/ John D.
Austin     Name: John D. Austin   Title: CFO



 

 

[Chefs’ Warehouse - Signature Page to Amendment No. 1 to Note Purchase and
Guarantee Agreement]



 

 

 

 

 



  QZ ACQUISITION (USA), INC.       By: /s/ John D. Austin     Name: John D.
Austin   Title: CFO           QZINA SPECIALTY FOODS NORTH AMERICA (USA), INC.  
    By: /s/ John D. Austin     Name: John D. Austin   Title: CFO           QZINA
SPECIALTY FOODS, INC., a Florida corporation       By: /s/ John D. Austin    
Name: John D. Austin   Title: CFO           QZINA SPECIALTY FOODS, INC., a
Washington corporation       By: /s/ John D. Austin     Name: John D. Austin  
Title: CFO           QZINA SPECIALTY FOODS (AMBASSADOR), INC.,       By: /s/
John D. Austin     Name: John D. Austin   Title: CFO               CW LV REAL
ESTATE LLC         By: /s/ John D. Austin     Name: John D. Austin   Title: CFO



 

 

[Chefs’ Warehouse - Signature Page to Amendment No. 1 to Note Purchase and
Guarantee Agreement]



 

 

 

 

 

  ALLEN BROTHERS 1893, LLC       By: /s/ John D. Austin     Name: John D. Austin
  Title: CFO           THE GREAT STEAKHOUSE STEAKS, LLC       By: /s/ John D.
Austin     Name: John D. Austin   Title: CFO



 

 

[Chefs’ Warehouse - Signature Page to Amendment No. 1 to Note Purchase and
Guarantee Agreement]



 

 

 

 

 



NOTEHOLDERS:       THE PRUDENTIAL INSURANCE COMPANY OF AMERICA       By: /s/
Tannis Fussell     Name: Tannis Fussell   Title: Vice President           PRUCO
LIFE INSURANCE COMPANY       By: /s/ Tannis Fussell     Name: Tannis Fussell  
Title: Assistant Vice President           PRUDENTIAL ARIZONA REINSURANCE CAPTIVE
COMPANY   By: Prudential Investment Management, Inc.,     as investment manager
        By:      /s/ Tannis Fussell          Name: Tannis Fussell     Title:
Vice President           PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY  
By: Prudential Investment Management Inc.,     as investment manager         By:
/s/ Tannis Fussell       Name: Tannis Fussell     Title: Vice President      

 

 



[Chefs’ Warehouse - Signature Page to Amendment No. 1 to Note Purchase and
Guarantee Agreement]

 

 



 

 



